Petition of the New York Life Insurance Company for certiorari to the Court of Appeals to review and revise the judgment and decision of that court in New York Life Ins. Co. v. Ellis, 168 So. 200.
We think that our cases of Mutual Life Ins. Co. v. Allen,174 Ala. 511, 56 So. 568, and Metropolitan Life Ins. Co. v. Goodman, 196 Ala. 304, 71 So. 409, correctly construed section 8364, Code 1923, and that the Court of Appeals correctly applied the principles declared in them to the facts of this case.
Writ denied.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.